July 7, 2015 DREYFUS INSTITUTIONAL RESERVES FUNDS - Dreyfus Institutional Reserves Money Fund Supplement to Current Statement of Additional Information The following changes will take effect on November 1, The fund will change its name to "Dreyfus Institutional Preferred Government Money Market Fund." The following will replace any contrary information in the section entitled "Investments, Investment Techniques and Risks—Money Market Funds": Fund U.S. Government Securities15 Repurchase Agreements16 Bank Obligations17 Participation Interests Floating and Variable Rate Obligations Dreyfus Institutional Preferred Government Money Market Fund √ √ √ 15 Dreyfus Institutional Preferred Government Money Market Fund invests at least 99.5% of its total assets in securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities, including those with floating or variable rates of interest, repurchase agreements (including tri-party repurchase agreements) in respect of such securities and cash. Fund Asset-Backed Securities Commercial Paper Investment Companies Municipal Securities19 Foreign Securities20 Dreyfus Institutional Preferred Government Money Market Fund √ Fund Illiquid Securities Borrowing Money21 Reverse Repurchase Agreements Forward Commitments Interfund Borrowing and Lending Program Lending Portfolio Securities22 Dreyfus Institutional Preferred Government Money Market Fund √ √
